[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AFFIDAVIT CONCERNING CHILDREN
The undersigned, being the Plaintiff in the above-entitled action seeking a dissolution of marriage, being duly sworn, states the following:
1. I am over the age of eighteen (18), and I believe in the obligations of an oath.
2. The Defendant and the undersigned Plaintiff have one minor child issue of our marriage, namely, LORELBI ROSE DeFILIPPO, born March 20, 1990 (hereinafter the "minor child").
3. I have not been a party or a witness or participated in any other capacity in cases in Connecticut or any other state concerning custody of the minor child.
4. I do not know of other cases in Connecticut or any other state, now or in the past, regarding the custody of the minor child.
5. No one, except the undersigned Plaintiff and the Defendant, has physical custody or claims to have custody or visitation rights regarding any child listed herein. CT Page 1297-en
6. No child has been born to the Plaintiff since the filing of the Complaint.
7. The Plaintiff is not pregnant.
8. The minor child was born on March 20, 1990, in Bronx, New York. From her birth until 1991, the minor child lived in Bronx, New York, with
(a) Plaintiff, now of 32 Center Drive, Old Greenwich, CT; and
(b) Defendant, now of 19-02 Whitestone Expressway, Whitestone, New York; and
(c) the other children of the marriage, namely (i) Christian DeFilippo, now of 32 Center Drive, Old Greenwich, CT, who has attended college at the Rhode Island School of Design since August of 1998, and (ii) Jordan DeFilippo, now of 32 Center Drive, old Greenwich, CT.
9. From 1991 until on or about May of 1999, the minor child lived in Old Greenwich, CT, with the persons listed in (a), (b) and (c) of paragraph 8, above.
10. From on or about May of 1999 until the present date, the minor child lived in Old Greenwich, CT with the persons listed in (a) and (c) of paragraph 8, above.
CAROLYN SGANDURRA
Subscribed and sworn to before me this 24th day of January, 2002.
[EDITORS' NOTE:  COMMISSIONER'S SIGNATURE IS ELECTRONICALLY NON-TRANSFERRABLE.] Commissioner of the Superior Court